Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Wolfgang Stutius on September 16, 2021.
Claims 1, 3-4, 9, 11, and 13 of this application have been amended as follows: 
1. (Currently Amended) A method for controlling a machine tool, comprising: 
- processing a parts program by executing non-cyclic preprocessing run tasks and cyclic main run tasks; 
- storing two master values resulting from the executed non-cyclic preprocessing run tasks in a first buffer memory, wherein each of the two master values corresponds to a respective position for a master axis, with each of the respective positions being assigned to a respective cycle of the cyclic main run tasks; 
- generating a first part of a curve table, wherein the first part of the curve table includes a first specification that assigns [[to]] a first one of the two master values to a first coupling value for a coupling axis; 
- storing the first part of the curve table in a second buffer memory; 
- based on the first master value and the first coupling value, executing the respective cycle of the cyclic main run tasks to which the first master value is assigned; 
- after execution of the respective cycle of the cyclic main run tasks, discarding the first specification and generating a second part of the curve table, wherein the second part of the curve table includes a second specification that assigns a second coupling value for the coupling axis to a second one of the two master values; and 
- storing the second part of the curve table in the second buffer memory.

2. (Original) The method of claim 1, wherein the generation of the first part of the curve table comprises: 
- reading, from a position file, positional relationships based on geometric properties of a workpiece to be manufactured; and 
- executing the positional relationships in order to obtain the first specification that assigns the first coupling value to the first master value.

respective cycle of the cyclic main run tasks to which the second master value is assigned.

4. (Currently Amended) The method of claim 1, wherein execution of the respective cycle of the cyclic main run tasks to which the first master value is assigned comprises generating at least one control command for controlling a tool of the machine tool.

5. (Original) The method of claim 4, wherein generating the at least one control command comprises an interpolation based on the first master value and the first coupling value.

6. (Original) The method of claim 1, wherein the parts program is generated depending on 
- geometric properties of a workpiece to be manufactured; and 
- process data for manufacturing the workpiece.

7. (Original) The method of claim 6, wherein generation of the parts program comprises generation of numerical control blocks.

8. (Original) The method of claim 7, further comprising compressing the numerical control blocks when the preprocessing run tasks are executed.

9. (Currently Amended) A control system for a machine tool, comprising a first buffer memory, a second buffer memory, a processor unit and an input interface, wherein the processor unit is configured to 
- process a parts program by executing non-cyclic preprocessing run tasks and cyclic main run tasks; 
- store two master values resulting from the executed non-cyclic preprocessing run tasks in [[a]] the first buffer memory, wherein each of the two master values corresponds to a respective position for a master axis, with each of the respective positions being assigned to a respective cycle of the cyclic main run tasks; 
- generate a first part of a curve table, wherein the first part of the curve table includes a first specification that assigns [[to]] a first one of the two master values to a first coupling value for a coupling axis; 
- store the first part of the curve table in [[a]] the second buffer memory; 
- based on the first master value and the first coupling value, execute the respective cycle of the cyclic main run tasks to which the first master value is assigned; 
- after execution of the respective cycle of the cyclic main run tasks, discard the first specification and generate a second part of the curve table, wherein the second part of the curve table includes a second specification that assigns a second coupling value for the coupling axis to a second one of the two master values; and 
- store the second part of the curve table in the second buffer memory.

of the cyclic main run tasks to which the first master value is assigned, the control system further comprising an output interface to output the control command.

11. (Currently Amended) A computer program embodied in a non-transitory computer-readable storage medium and comprising commands, which when the computer program is executed by a processor unit of a control system, prompts the processor unit to 
- process a parts program by executing non-cyclic preprocessing run tasks and cyclic main run tasks; 
- store two master values resulting from the executed non-cyclic preprocessing run tasks in a first buffer memory, wherein each of the two master values corresponds to a respective position for a master axis, with each of the respective positions being assigned to a respective cycle of the cyclic main run tasks; 
- generate a first part of a curve table, wherein the first part of the curve table includes a first specification that assigns [[to]] a first one of the two master values to a first coupling value for a coupling axis; 
- store the first part of the curve table in a second buffer memory; 
- based on the first master value and the first coupling value, execute the respective cycle of the cyclic main run tasks to which the first master value is assigned; 
- after execution of the respective cycle of the cyclic main run tasks, discard the first specification and generate a second part of the curve table, wherein the second part of the curve table includes a second specification that assigns a second coupling value for the coupling axis to a second one of the two master values; and 
- store the second part of the curve table in the second buffer memory.

12. (Original) A non-transitory computer-readable storage medium on which the computer program as claimed in claim 11 is stored.

13. (Currently Amended) A machine tool comprising a control system having a first buffer memory, a second buffer memory, a processor unit and an input interface, wherein the processor unit is configured to 
- process a parts program by executing non-cyclic preprocessing run tasks and cyclic main run tasks; 
- store two master values resulting from the executed  non-cyclic preprocessing run tasks in [[a]] the first buffer memory, wherein each of  two master values corresponds to a respective position for a master axis, with each of the respective positions being assigned to a respective cycle of the cyclic main run tasks; 
- generate a first part of a curve table, wherein the first part of the curve table includes a first specification that assigns [[to]] a first one of the two master values to a first coupling value for a coupling axis; 
- store the first part of the curve table in [[a]] the second buffer memory; 
- based on the first master value and the first coupling value, execute the respective cycle of the cyclic main run tasks to which the first master value is assigned; 
of the cyclic main run tasks, discard the first specification and generate a second part of the curve table, wherein the second part of the curve table includes a second specification that assigns a second coupling value for the coupling axis to a second one of the two master values; and 
- store the second part of the curve table in the second buffer memory.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
 
Baumann et al. (DE 10343809) teaches of a method, a control system, a computer program embodied in a non-transitory computer readable storage medium (method, system, and executable program stored within computer E for numerical control of machine tools as shown in fig.5 and par.0057) comprising commands (the machine command functions or machining order are stored in a table of several tables, par.0016 and par.0028-0029), a machine tool (machine tool of figs.3-4; machine tools AA, fig.5), and a control system of the machine tool (numeric control “NCU” of a machine tool “AA”, par.0001 and figs. 5 and 7) comprising a memory (a table of several tables are stored in mass storage device, fig.1 and par.0028-0029), a processor unit (CPU/processor of engineering computer system E, fig.5) and an input interface (input interface of engineering computer system E via keyboards and mouse as shown in fig.5 and par.0057), which when the computer program is executed by the processor unit of the control system (figs. 5 and 7), prompts the processor unit to:
- process a parts program (a table or several tables is/are stored/coded with machine command/process functions or machining order, par.0016 and par.0028-0029) by executing non-cyclic preprocessing run tasks (preparation of functional profiles or axis profiles for storage on a mass storage device, fig.6 and par.0047 and par.0058) and cyclic main run tasks (table/tables that are loaded and executable online, fig. 6 and par.0022; triggering the command functions stored in table based on interpolation cycle, par.0040 as further illustrated in fig. 7); 
- store two master values resulting from the executed preprocessing run tasks in a memory (engineering system E prepares the functional profiles FP and axis profiles AP reflecting master axis pairs, segmented SE and stored in mass storage device M, 
- generate a first part of a curve table (curve tables Tab1x-z, fig.2; where first a table or a part of the table as a functional profile FP or axis profiles AP containing master/slave axis pairs, fig.6 and par.0058), wherein the part includes a first specification that assigns to a first one of the master values a first coupling value for a coupling axis (each of curve tables contains a begin value and an end value for each of the axes x-z, such that an end position A’1200 position on the master axis L of Tab1x reached, the CHI channel switches from curve Tab1x to Tab1y and Tab1z for the axes x, y and z and the relative position values A’1200 as the start value and end value A’2085, par.0050).
Baumann fails to teach “storing two master values … in a first buffer memory”, “storing the first part of the curve table in a second buffer memory”, “after execution of the respective cycle, discarding the first specification and generating a second part of the curve table, wherein the second part includes a second specification that assigns a second coupling value for the coupling axis to a second one of the two master values”, and “storing the second part of the curve table in the second buffer memory”.

	Endo et al. (US 2010/0004760) teaches of a numerical controller for controlling a machine tool such as controlling axes of the machine tool based on operation functions stored in a table as tabular data (par.0002), in which a position or a spindle or an axis as a control object correspond to a reference value composed of time or the position of a reference spindle or axis (par.0016). Endo teaches further the tabular data is created in advance so that the tabular data can be shared by a plurality of arbitrary axes thereby suppressing an increase in capacity for storage (par.0015).
Endo fails to teach “generating a first part of a curve table, wherein the first part includes a first specification that assigns a first one of the two master values to a first 

	Currat (US 5,363,026) teaches a method of operating a numerical control machine tool for processing workpieces with a plurality of axis and spindle movements such as to control the operation of the machine tool with calculated paths prior to manufacturing the workpiece and where the paths are stored into an object file for each axis to be controlled and run in synchronism on the manufucature of the workpiece under timing by a central clock (col.1 lines 52-66). Currat teaches further that each object program consists of a table associating each axis velocity to a path length for the tool axis to be controlled (col.5 lines 6-10).
	Curret also fails to teach “generating a first part of a curve table, wherein the first part includes a first specification that assigns a first one of the two master values to a first coupling value for a coupling axis; storing the first part of the curve table in a second buffer memory; based on the first master value and the first coupling value, executing the respective cycle of the cyclic main run tasks to which the first master value is assigned; after execution of the respective cycle, discarding the first specification and generating a second part of the curve table, wherein the second part includes a second specification that assigns a second coupling value for the coupling axis to a second one of the two master values; and storing the second part of the curve table in the second buffer memory”.

Allowable Subject Matter
Claims 1-13 are allowed.

	“processing a parts program by executing non-cyclic preprocessing run tasks and cyclic main run tasks; storing two master values resulting from the executed non-cyclic preprocessing run tasks in a first buffer memory, wherein each of the two master values corresponds to a respective position for a master axis, with each of the respective positions being assigned to a respective cycle of the cyclic main run tasks; generating a first part of a curve table, wherein the first part of the curve table includes a first specification that assigns a first one of the two master values to a first coupling value for a coupling axis; storing the first part of the curve table in a second buffer memory; based on the first master value and the first coupling value, executing the respective cycle of the cyclic main run tasks to which the first master value is assigned; after execution of the respective cycle of the cyclic main run tasks, discarding the first specification and generating a second part of the curve table, wherein the second part of the curve table includes a second specification that assigns a second coupling value for the coupling axis to a second one of the two master values; and storing the second part of the curve table in the second buffer memory”.
Claims 2-8, 10, and 12 are allowed due to their dependency on claims 1, 9, or 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US 2013/0103180, US 2009/0125142; US 2015/0323923; US 2005/0209712; US 2007/0046677.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   September 16, 2021